DETAILED ACTION
	This action is responsive to 12/09/2021.
	Prior rejection of claims 1-15 under 35 U.S.C. § 101 has been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a flexible display apparatus having a touch insulating layer that may have groove or trench patterns capable of preventing a delamination problem that may occur between the touch insulating layer and an interlayer insulating layer, and which may cause a short circuit between output and input pads.
The prior art of record fails to adequately disclose the combined features of the claimed invention (claim 1 taken as representative of the claims), particularly, the prior art of record fails to adequately disclose “A display apparatus, comprising: a substrate including a display region and a non-display region adjacent to the display region; a first insulating layer disposed on the substrate; a second insulating layer disposed on the substrate and defined an opening overlapping the non-display region; a pad group including output pads spaced apart in a first direction and disposed on the first insulating layer overlapping the opening; a display element layer disposed on the second insulating layer and including display elements overlapping the display region and connected to the corresponding output pads; a touch sensor including a touch insulating layer disposed on the display element layer and a touch electrode layer; wherein the second insulating layer includes first inner surfaces adjacent to the display region and extending in the first direction and second inner surfaces defining the opening together with first inner surfaces and extending a second direction crossing the first direction, and the touch insulating layer includes an intaglio pattern overlapping the opening and passing through the touch insulating layer, wherein the intaglio pattern is spaced apart from the first inner surfaces and the second inner surfaces.”
Claims 2-13 depend from and recite limitations that further limit claim 1, and are therefore equally allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627